UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6595


COREY LAMONDE JAMES,

                Plaintiff - Appellant,

          and

AARON LITTLE FRENCH,

                Plaintiff,

          v.

MARYLAND DIVISION      OF   CORRECTION;   WARDEN   BOBBY   SHEARIN;
CHAPLAIN LAMP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-03301-CCB; 1:11-cv-02142-CCB)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Lamonde James, Appellant Pro Se.      Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Corey Lamonde James appeals the district court’s order

granting Defendants summary judgment on his civil rights claims

brought pursuant to 42 U.S.C. § 1983 (2006), and the Religious

Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc

to 2000cc-5 (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm the district court’s

order.   James v. Maryland Div. of Corr., Nos. 1:11-cv-03301-CCB,

1:11-cv-02142-CCB (D. Md. Mar. 15, 2013).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  3